9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 48-55 and 58-59 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20040194954 A1 to Cram.

Cram discloses:
48. (Original) An anchoring apparatus for use in a wellbore, the anchoring apparatus comprising a mandrel 14, wherein the mandrel 14 is provided with one or more openings (15, 30) providing communication with the wellbore.  
49. (Original) An anchoring apparatus according to claim 48, comprising at least one wall engaging member 16 for engaging a wall 11 of a wellbore (Figure 3).  
50. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the at least one wall engaging member 16 is attached or connected to the mandrel 14 (Figures 3, 5a).  
51. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the one or more openings of the mandrel 15 are adjacent to and/or face one or more of the at least one wall engaging member 16 (Figures 1,  5a, the openings are adjacent to the slips).  
52. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the one or more openings of the mandrel are similar in size or larger than the at least one wall engaging member (Figure 1).  
53. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the at least one wall engaging member 16 is provided with or comprises one or more second openings (Figure 1, for element 20 ).  
54. (Original) An anchoring apparatus according to claim 53, wherein the one or more second openings of the at least one wall engaging members are substantially aligned with the one or more openings of the mandrel (Figure 1).  
55. (Currently Amended) An anchoring apparatus according to  claim 53, wherein the one or more openings of the mandrel are similar in size or larger than the one or more second openings of the at least one wall engaging member (Figure 1, the openings in the mandrel 14 are larger in size than the opening in the slip 16).  
  58. (Original) A method for providing an anchoring apparatus in a wellbore, the anchoring apparatus comprising a mandrel 14, wherein the mandrel is provided with one or more openings 15 providing communication with the wellbore (the openings 15 provide for communication between the inside of 14 with outside of 14).  
59. (Currently Amended) A method according to claim 58, wherein the anchoring apparatus comprises an anchoring apparatus according to claim 48.(See above)

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
Applicant’s amendments have overcome the claim objections, and they are withdrawn.
Applicant argues that the prior art reference Cram’s element 14 does not refer to a mandrel.
The Examiner disagrees.
Schlumberger’s oilfield Glossary defines “mandrel” as “A bar, shaft or spindle around which other components are arranged or assembled. The term has been extended in oil and gas well terminology to include specialized tubular components that are key parts of an assembly or system, such as a fracturing mandrel, gas-lift mandrel or packer mandrel.”  Please note the emphasized “ specialized tubular components that are key parts of an assembly or system”.
With the definition above in mind, Cram’s element 14 is both a specialized tubular component and a key part of the system, and thus by the definition provided, and generally accepted in the oil and gas industry,  can be considered a mandrel.
The applicant argues that Cram’s element 12 is called a mandrel and thus 14 is not a mandrel.
The Examiner agrees that Cram’s element 12 is called a mandrel, however does not agree that 14 is not also a mandrel.
As per the definition above, assemblies and systems can have more than one mandrel (Note the use of plural terms), and any specialized tubular component can be considered a mandrel.  Element 14 of Cram, regardless of Cram’s name for element 14, or that Cram has another element 12 named mandrel, can still be considered a mandrel.
For the reasons above applicant’s arguments are not persuasive and the rejection is maintained.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2603163 A discloses an anchor with a mandrel with holes and slips.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674